Citation Nr: 0203673	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right epididymitis, 
claimed as injury to the scrotum.

(The issues of entitlement to service connection for a low 
back disorder and whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
knee disorder will be addressed in a forthcoming decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Board has determined that further development is 
warranted with regard to the issues of entitlement to service 
connection for a low back disorder and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a left knee disorder.  This 
development will be accomplished by the Board, and these 
issues will be the subject of a forthcoming decision.  See 67 
Red. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
right knee disorder was denied in a July 1990 rating 
decision; the veteran was notified of this decision but did 
not respond within one year of such notification.

2.  Evidence received since the July 1990 rating decision is 
new but does not bear directly and substantially on the 
question of whether a current right knee disorder is 
etiologically related to service.

3.  The veteran's initial claim for service connection for 
right epididymitis was denied in an August 1970 rating 
decision; the veteran was notified of this decision but did 
not respond within one year of such notification.  

4.  Evidence received since the August 1970 rating decision 
is new but does not bear directly and substantially on the 
question of whether current right epididymitis/injury to 
scrotum is etiologically related to service.


CONCLUSIONS OF LAW

1.  In the absence of new and material evidence supporting 
the claim of entitlement to service connection for a right 
knee disorder, the claim, which was initially denied in a 
final July 1990 rating decision, is not reopened.  38 
U.S.C.A. §§ 5103, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  In the absence of new and material evidence supporting 
the claim of entitlement to service connection for right 
epididymitis, claimed as injury to the scrotum, the claim, 
which was initially denied in a final August 1970 rating 
decision, is not reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date, including the present claims.  
Implementing regulations were recently published.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Among other things, the VCAA mandates enhanced notification 
duties.  In the April 2001 Statement of the Case, the RO 
informed the veteran of the evidence needed to reopen his 
claims and to establish service connection for the claimed 
disabilities. The RO also notified the veteran of the passage 
of the VCAA and its provisions in this issuance.

Additionally, the Board notes that the RO has obtained 
records of reported treatment from VA facilities in 
California and Texas, and these records are discussed below.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

II.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

III.  Right knee disorder

In a July 1990 rating decision, the RO denied service 
connection for a right knee disorder on the basis that this 
disorder resulted from a post-service injury and was not 
etiologically related to service.  Evidence of record at the 
time of this decision included service medical records and VA 
medical records dated from May 1974 to November 1975.  The 
veteran was informed of the July 1990 rating decision in the 
same month but did not respond within one year.  As such, the 
July 1990 rating decision is final under 38 U.S.C.A. 
§ 7105(c), and the veteran's claim may be reopened only on 
the basis of new and material evidence.

The medical evidence received since the July 1990 rating 
decision consists of VA treatment records dated from August 
1999 to July 2000.  While these medical records reflect 
further treatment for a right knee disorder, there is no 
opinion or other medical evidence suggesting a causal link 
between such a disorder and service.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).  

As to the lay evidence of record, specifically the hearing 
testimony from October 2000 and December 2001, the Board 
acknowledges the veteran's contentions as to the existence of 
an etiological relationship between a current right knee 
disorder and service.  However, the veteran has not been 
shown to possess the medical expertise, training, or 
credentials needed to render a competent opinion as to 
medical causation.  His testimony therefore lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Overall, while the claims file contains new evidence 
submitted since the July 1990 rating decision, there is no 
new evidence bearing directly and substantially on the 
question of whether the veteran incurred a right knee 
disorder as a result of service.  As such, the veteran has 
not submitted new and material evidence as to the issue of 
service connection for that disorder, and his claim to reopen 
must be denied.

IV.  Right epididymitis, claimed as injury to scrotum

As a preliminary matter, the Board observes that, in the 
April 2001 Statement of the Case, the RO addressed the 
veteran's claim for service connection for right epididymitis 
on a de novo basis.  However, as described in further detail 
below, the Board observes that there was a prior final denial 
of the veteran's claim.  As such, the Board has a legal duty 
to address the question of whether "new and material 
evidence" has been submitted to reopen the veteran's claim 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The Board otherwise notes that the RO's November 1999 rating 
decision did deny the instant issue on the basis of no new 
and material evidence, and the veteran was provided with a 
copy of that decision.  Accordingly, the veteran was apprised 
of what was required to reopen a new and material evidence 
claim in this regard, and there is no due process problem for 
the Board to proceed at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In an August 1970 rating decision, the RO denied service 
connection for right epididymitis on the basis that this 
disability, which was diagnosed during a July 1970 VA 
examination, had not been shown in service.  The veteran was 
notified of this decision in the same month but did not 
respond within a year of such notification.   Therefore, the 
August 1970 rating decision is final under 38 U.S.C.A. 
§ 7105(c), and the veteran's claim may be reopened only on 
the basis of new and material evidence.

The medical evidence received since the August 1970 rating 
decision consists of VA treatment records dated from May 1974 
to July 2000.  These records confirm that the veteran 
continues to suffer from mild varicoceles in the left 
hemiscrotum, as well as a small epididymal head cyst.  A May 
1975 record indicates that the veteran reported an in-service 
testicular injury to one of his treatment providers.  
However, these records contain no medical opinions or other 
evidence linking the veteran's current disorder to service.  

As to the lay evidence of record, notably the hearing 
testimony from October 2000 and December 2001, the Board is 
aware of the veteran's contentions regarding the existence of 
an etiological relationship between current right 
epididymitis and service.  Again, however, the veteran has 
not been shown to possess the medical expertise, training, or 
credentials needed to render a competent opinion as to 
medical causation.  His testimony therefore lacks probative 
value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, while the claims file contains new evidence 
submitted since the August 1970 rating decision, there is no 
new evidence bearing directly and substantially on the 
question of whether the veteran incurred right epididymitis, 
claimed as injury to the scrotum, as a result of service.  As 
a result, the veteran has not submitted new and material 
evidence as to the issue of service connection for that 
disorder, and his claim to reopen must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right knee disorder, the 
appeal is denied as to that issue.

New and material evidence not having been submitted to reopen 
a claim for service connection for right epididymitis, 
claimed as injury to the scrotum, the appeal is denied as to 
that issue. 


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

